Title: From Thomas Jefferson to Beverley Randolph, 28 April 1793
From: Jefferson, Thomas
To: Randolph, Beverley



Dear Sir
Philadelphia Apr. 28. 1793.

You will perceive by the inclosed letter from Mr. Harry Innes that some time the last year the Indians carried off, from a farm of his, three negro men. The method proposed for their recovery, in his letter, I knew would produce nothing, and therefore did not move in it at all. I presume that one of the subjects of your ensuing treaty will be the restoration of all prisoners, without regard to colour or condition. This will open a door for the recovery of Mr. Innes’s negroes, and as it is not a question whether they shall be free, or slaves, but whether they shall be slaves among the savages, or in the country of their birth and connections, I know no ground of scrupling to endeavor to recover them. It is probable that the Indians of the very towns where these negroes are understood to be (Kickapou and Eel river) will be at the treaty, and these towns are so little remote from Kentuckey that there  seems a better probability that they may be heard of, and conducted home. I take the liberty of putting these papers into your hands, and of solliciting your endeavors for the restoration of the persons they describe. You will observe that Mr. Innes is willing to meet any reasonable expence which may attend their recovery. I am with great & sincere esteem Dr Sir your friend & servt

Th: Jefferson

